Citation Nr: 0806553	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-33 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left knee 
degenerative changes.  

2.  Entitlement to service connection for a lumbar spine 
disability.  

3.  Entitlement to service connection for cervical spine 
disability.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for right knee post-operative lateral collateral 
ligament tear, and degenerative joint disease.  

5.  Entitlement to an effective date, prior to May 7, 2002, 
the grant of service connection for a right knee disability.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active duty from November 1972 to March 
1973.  He had additional service, to include active duty for 
training (ACDUTRA) in 1992.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Service connection for residuals of a right knee lateral 
collateral ligament tear was established in a January 2004 
rating decision, and a 0 percent disability evaluation was 
assigned.  By rating decision dated in September 2005, the 
evaluation for the right knee disability was increased to 10 
percent.  The Board notes that since the increase to 10 
percent did not constitute a full grant of the benefits 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


REMAND

Initially, the Board notes that service connection for a 
right knee disability was established in a January 2004 
rating decision, and a 10 percent rating has been assigned.  
In addition to seeking a higher rating for the service-
connected right knee disability, the appellant is also 
seeking service connection for a left knee disorder, and 
disorders of the neck and back.  While the September 2005 
statement of the case notes that the appellant has limited 
his claims of entitlement in regard to service connection to 
secondary service connection, the Board notes that in his May 
2002 claim, the appellant reported that the disability of his 
"knees," which would include the left knee, as well as the 
right knee, began in April 1992.  In addition, while he 
reported that the onset of a spine disability was in 2002, on 
VA examination in June 2004, it was noted that he had had 
treatment for lumbosacral strain in 1977, 1989, and 1999.  
The report of examination reflects diagnoses of degenerative 
joint disease of the left knee and cervical spine.  

In addition, the Board notes that in his May 2002 claim, the 
appellant indicated that he had active duty from July 1972 to 
April 2002.  He also indicated that he had reserve service 
from July 1952 to April 2002.  The year 1952, as date of 
entry, would appear to be an impossibility based upon the 
record.  His DD Form 214 shows active duty from November 1972 
to March 1973, and in August 2003, active duty for training 
(ACDUTRA) in 1992 was verified, with no ACDUTRA in 2002 
noted.  The verification notes that documents accompanied the 
verification; however, no documents have been associated with 
the verification in the claims file.  

The Board further notes that records from the Army National 
Guard, to include a record received in May 2002, indicate 
that the appellant had additional periods of ACUDTRA, as well 
as periods of INACDUTRA.  In that regard, the Board notes 
that a DA Form 2173 reflects complaints of right medial knee 
pain with running while on inactive duty for training 
(INACDUTRA) on April 4, 1992, the residuals of which have 
been service connected.  In addition, a June 1992 treatment 
reflecting right knee arthroscopy notes his status was, 
"AD."  The Board finds that further verification of his 
service dates is required, and specifically, all periods of 
ACDUTRA and INACDUTRA.  The Board notes that on the 
accompanying medical history to a February 1996 examination 
report, left knee arthroscopy was noted in 1991.  On the 
accompanying medical history to a February 2001 examination, 
a right knee injury was noted in 1994 while on drill status, 
and knee surgery was noted.  

In regard to the disability evaluation of the right knee, the 
Board notes that the appellant was afforded a VA examination, 
most recently, in August 2005.  In general, a lapse in time 
does not render an examination inadequate.  In this case, 
however, the Board finds that the lapse in time, coupled with 
the other evidence of record, necessitates an examination to 
determine the degree of impairment.  

In that regard, the Board notes that in the August 2005 
examination request, the AOJ requested an opinion in regard 
to actual limitation of motion, as well as the degree of any 
additional functional impairment.  The August 2005 report of 
examination reflects the appellant's complaints of additional 
functional impairment due to pain, fatigue, and/or lack of 
endurance with repetitive use, to include walking several 
blocks, climbing stairs, and the like.  The only reference to 
the degree of functional impairment, however, is the 
examiner's notation that the appellant was unable to specify 
the degree of additional functional impairment.  The Board 
notes that x-ray examination of the right knee showed severe 
degenerative joint disease.  In association with his October 
2005 VA Form 9, the appellant stated that his right knee was 
painful and swollen, and that he required assistive devices 
to sit and stand.  

The Board notes that the Court has held that VA must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  In addition, the Board notes that a 
separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.  
Thus, the Board finds further development is necessary in 
order to determine the degree of impairment due to the right 
knee disability.  

Lastly, the Board notes that service connection for a right 
knee injury has been established from May 2002.  In 
association with his VA Form 9, received in October 2005, the 
appellant essentially asserted that an effective date, prior 
to May 2002, was warranted for disability compensation for 
the right knee.  The Board will liberally construe his 
statement as a notice of disagreement as to the effective 
date of the grant of service connection for the right knee 
disability.  The AOJ has not issued a statement of the case.  
The Board notes that the filing of a notice of disagreement 
confers jurisdiction on the Board, and the next step is for 
the AOJ to issue a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999)  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify the specific 
dates of all periods of ACDUTRA and 
INACDUTRA.  

2.  The AOJ should attempt to obtain the 
documents that were noted to accompany the 
August 2003 verification of service.  If 
no documents are available, such should be 
documented in the record.  

3.  The AOJ should schedule the appellant 
for a VA orthopedic examination to 
determine the degree of impairment due to 
the right knee disability.  The claims 
file should be made available in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should 
be conducted.  The examiner should provide 
an opinion as to the degree of impairment, 
to include specific findings in regard to 
actual limitation of motion, as well as 
any additional functional loss due to such 
factors as pain, weakened movement, excess 
fatigability, or incoordination.  The AOJ 
should also request that the examiner 
provide an opinion as to whether there is 
any subluxation or instability, and if so, 
the degree of such in terms of slight, 
moderate, or severe.  In addition, the AOJ 
should request that the examiner provide 
an opinion as to whether the degree of 
disability has significantly changed from 
May 2002, and if so, the date upon which 
any identified increase(s) occurred.  If 
the disability has not significantly 
changed, such should be stated in the 
report.  A complete rationale should 
accompany all opinions provided.  

4.  The AOJ should issue a VCAA letter 
that complies with Vazquez-Flores v. 
Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008).  

5.  The AOJ should issue a statement of 
the case in regard to the effective 
assigned for the grant of service 
connection for the right knee disability.  

6.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued, to include a discussion 
regarding both direct and secondary 
service connection in regard to the 
claimed left knee and spine disorders.  
The appellant should be afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



